Exhibit 10(k)
 
PARENT UNDERTAKING AGREEMENT
 
AGREEMENT, dated as of December 21, 2000, made by UNITED RENTALS, INC., a
Delaware corporation (the “Parent”), in favor of CREDIT LYONNAIS NEW YORK BRANCH
(“Credit Lyonnais”), as agent (the “Agent”) for the Investors and the Banks.
 
PRELIMINARY STATEMENTS:
 
(1)    Credit Lyonnais, individually and as the Agent, has entered into a
Receivables Purchase Agreement, dated as of December 21, 2000 (such agreement,
as it may hereafter be amended or otherwise modified from time to time, being
the “Receivables Agreement,” the terms defined therein and not otherwise defined
herein being used herein as therein defined) with UNITED RENTALS RECEIVABLES LLC
II, a Delaware limited liability company (the “Seller”), ATLANTIC ASSET
SECURITIZATION CORP., as Issuer, and the Parent as Collection Agent.
 
(2)    It is a condition precedent to the making of purchases of Receivable
Interests by Atlantic and the Banks under the Receivables Agreement that the
Parent, as indirect beneficial owner of one hundred percent of the outstanding
shares of stock of the Seller, shall have executed and delivered this Agreement.
 
NOW, THEREFORE, in consideration of the premises and in order to induce Atlantic
and the Banks to make purchases under the Receivables Agreement, the Parent
hereby agrees as follows:
 
SECTION    1.    Unconditional Undertaking.
 
(a)    The Parent hereby unconditionally and irrevocably undertakes and agrees
with and for the benefit of the Agent (and the parties for whom it acts as
agent) to cause the due and punctual performance and observance by the Seller of
all of the terms, covenants, conditions, agreements and undertakings on the part
of the Seller to be performed or observed under the Receivables Agreement in
accordance with the terms thereof, including the punctual payment when due of
all obligations of the Seller now or hereafter existing under the Receivables
Agreement, whether for deemed collections, indemnification payments, fees,





--------------------------------------------------------------------------------

 
expenses or similar obligations (all of the foregoing being the “Obligations”),
and agrees to pay any and all expenses (including reasonable counsel fees and
expenses) incurred by the Agent (and the parties for whom it acts as agent) in
enforcing any rights under this Agreement.
 
(b)    In the event that the Seller shall fail in any manner whatsoever to
perform or observe any of the Obligations when the same shall be required to be
performed or observed under the Receivables Agreement, then the Parent will duly
and punctually perform or observe, or cause to be duly and punctually performed
or observed, such Obligations, and it shall not be a condition to the accrual of
the obligation of the Parent hereunder to perform or observe any Obligation (or
to cause the same to be performed or observed) that the Agent shall have first
made any request of or demand upon or given any notice to the Parent or to the
Seller or their respective successors or assigns, or have instituted any action
or proceeding against the Parent or the Seller or their respective successors or
assigns in respect thereof.
 
SECTION 2.    Obligation Absolute.
 
The Parent undertakes that the Obligations will be performed or paid strictly in
accordance with the terms of the Receivables Agreement, regardless of any law,
regulation or order now or hereafter in effect in any jurisdiction affecting any
of such terms or the rights of the Agent or the Investors or Banks with respect
thereto. The obligations of the Parent under this Agreement are independent of
the Obligations, and a separate action or actions may be brought and prosecuted
against the Parent to enforce this Agreement, irrespective of whether any action
is brought against the Seller or whether the Seller is joined in any such action
or actions. The liability of the Parent under this Agreement shall be absolute
and unconditional irrespective of:
 
(i)    any lack of validity or enforceability of the Receivables Agreement or
any other agreement or instrument relating thereto;
 
(ii)    any change in the time, manner or place of payment of, or in any other
term of, all or any of the Obligations, or any other amendment or waiver of or
any consent to departure from the Receivables Agreement or any other agreement
or instrument relating thereto, including, without limitation, any increase in
the Obligations resulting from additional purchases of Receivable Interests or
otherwise;



2



--------------------------------------------------------------------------------

 
(iii)    any taking, exchange, release or non-perfection of any collateral, or
any taking, release or amendment or waiver of or consent to departure from any
guaranty, for all or any of the Obligations;
 
(iv)    any manner of application of collateral, or proceeds thereof, to all or
any of the Obligations, or any manner of sale or other disposition of any
collateral for all or any of the Obligations or any other assets of the Seller;
 
(v)    any change, restructuring or termination of the corporate structure or
existence of the Seller; or
 
(vi)    any other circumstance that might otherwise constitute a defense
available to, or a discharge of, the Seller or a guarantor.
 
This Agreement shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Obligations is rescinded or must
otherwise be returned by the Agent or any Investor or Bank upon the insolvency,
bankruptcy or reorganization of the Seller or otherwise, all as though payment
had not been made.
 
SECTION 3.     Waiver.
 
The Parent hereby waives promptness, diligence, notice of acceptance and any
other notice with respect to any of the Obligations and this Agreement and any
requirement that the Agent or any Investor or Bank protect, secure, perfect or
insure any security interest or lien or any property subject thereto or exhaust
any right or take any action against the Seller or any other person or entity or
any collateral.
 
SECTION 4.    Subrogation.
 
The Parent hereby waives and releases all rights of subrogation against the
Seller and its property and all rights of indemnification, contribution and
reimbursement from the Seller and its property, in each case in connection with
this Agreement and any payments made hereunder, and regardless of whether such
rights arise by operation of law, pursuant to contract or otherwise.
 
SECTION 5.    Representations and Warranties.
 
The Parent represents and warrants as follows:



3



--------------------------------------------------------------------------------

 
(a)    The Parent is a corporation duly incorporated, validly existing and in
good standing under the laws of the jurisdiction indicated at the beginning of
this Agreement.
 
(b)    The execution, delivery and performance by the Parent of this Agreement
(i) are within the Parent’s corporate powers, (ii) have been duly authorized by
all necessary corporate action and (iii) do not contravene (w) the charter,
articles of incorporation or bylaws of the Parent, (x) any law, rule or
regulation applicable to the Parent, (y) any contractual restriction binding on
or affecting the Parent or its property or (z) any order, writ, judgment, award,
injunction or decree binding on or affecting the Parent or its property. This
Agreement has been duly executed and delivered by a duly authorized officer of
the Parent.
 
(c)    No authorization or approval or other action by, and no notice to or
filing with, any governmental authority or regulatory body is required for the
due execution, delivery and performance by the Parent of this Agreement.
 
(d)    This Agreement constitutes the legal, valid and binding obligation of the
Parent enforceable against the Parent in accordance with its terms, subject to
bankruptcy, insolvency, reorganization, moratorium and other similar laws
affecting creditors’ rights generally and general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).
 
(e)    The consolidated balance sheets of the Parent and its Subsidiaries as at
the end of its most recent fiscal year, and the related consolidated statements
of income and retained earnings of the Parent and its Subsidiaries for such
fiscal year, copies of which have been furnished to the Agent, fairly present
the financial condition of the Parent and its Subsidiaries as at such date and
the results of the operations of the Parent and its Subsidiaries for the period
ended on such date, all in accordance with generally accepted accounting
principles consistently applied, and since the end of its most recent fiscal
year there has been no material adverse change in the business, operations,
property or financial condition of the Parent.
 
(f)    There is no pending or, to the Parent’s knowledge, threatened action or
proceeding affecting the Parent before any court, governmental agency or
arbitrator which may materially adversely affect the financial condition or
operations of the Parent or the ability of the Parent to perform its obligations
under this Agreement or which purports to affect the legality, validity or
enforceability of this Agreement.



4



--------------------------------------------------------------------------------

 
(g)    Each information, financial statement, document, book, record or report
furnished or to be furnished at any time by the Parent to the Agent or any
Investor or Bank in connection with this Agreement is or will be accurate in all
material respects as of its date or (except as otherwise disclosed to the Agent
or such Investor or Bank, as the case may be, at such time) as of the date so
furnished, and no such document contains or will contain any untrue statement of
a material fact or omits or will omit to state a material fact necessary in
order to make the statements contained therein, in the light of the
circumstances under which they were made, not misleading.
 
(h)    The Parent is the indirect beneficial owner of all of the issued and
outstanding shares of each class of the capital stock of the Seller and all such
shares of capital stock have been duly authorized and issued and are fully paid
and nonassessable.
 
(i)    The obligations of the Parent under this Agreement do rank and will rank
at least pari passu in priority of payment and in all other respects with all
other unsecured Debt of the Parent.
 
SECTION 6.    Covenants.
 
The Parent covenants and agrees that, until the latest of payment in full of the
Obligations, the Facility Termination Date, the date on which no Capital of any
Receivable Interest shall be outstanding or the date all other amounts owed by
the Seller under the Receivables Agreement to the Investors, the Banks or the
Agent are paid in full, the Parent will, unless the Agent shall otherwise
consent in writing:
 
(a)    Compliance with Laws, Etc.    Comply in all material respects with all
applicable laws, rules, regulations and orders with respect to it, its business
and properties.
 
(b)    Preservation of Corporate Existence.    Preserve and maintain its
corporate existence, rights, franchises and privileges in the jurisdiction of
its incorporation, and qualify and remain qualified in good standing as a
foreign corporation in each relevant jurisdiction, except to the extent that the
failure so to preserve and maintain such existence, rights, franchises,
privileges and qualification would not materially adversely affect the interests
of the Investors,



5



--------------------------------------------------------------------------------

the Banks or the Agent hereunder, or the ability of the Parent to perform its
obligations hereunder.
 
(c)    Reporting Requirements.    Furnish to the Agent:
 
(i)    as soon as available and in any event within 45 days after the end of the
first three quarters of each fiscal year of the Parent, balance sheets of the
Parent and each of its Subsidiaries and statements of income and retained
earnings of the Parent and its Subsidiaries, in each case for the period
commencing at the end of the previous fiscal year and ending with the end of
such quarter, certified by the chief financial officer of the Parent;
 
(ii)    as soon as available and in any event within 90 days after the end of
each fiscal year of the Parent, a copy of the annual report for such year for
the Parent and its Subsidiaries, containing financial statements for such year
audited by Ernst & Young or other independent public accountants acceptable to
the Agent;
 
(iii)    promptly after the filing or receiving thereof, copies of all reports
and notices, if any, which the Parent or any Subsidiary files under ERISA with
the Internal Revenue Service or the Pension Benefit Guaranty Corporation or the
U.S. Department of Labor or which the Parent or any Subsidiary receives from any
of the foregoing or from any multiemployer plan (within the meaning of Section
4001(a)(3) of ERISA) to which the Parent or any Subsidiary is or was, within the
preceding five years, a contributing employer, in each case in respect of the
assessment of withdrawal liability or an event or condition which could, in the
aggregate, result in the imposition of liability on the Parent and/or any such
Subsidiary in excess of $1,000,000; and
 
(iv)    promptly, from time to time, such other information, documents, records
or reports respecting the condition or operations, financial or otherwise, of
the Parent or any of its Subsidiaries as the Agent may from time to time
reasonably request.
 
(d)    Stock Ownership.    Be the registered and beneficial owner either
directly or indirectly of all of the issued and outstanding shares of each class
of the capital stock of the Seller.
 
SECTION 7.    Amendments, Etc.



6



--------------------------------------------------------------------------------

 
No amendment or waiver of any provision of this Agreement, and no consent to any
departure by the Parent herefrom, shall in any event be effective unless the
same shall be in writing and signed by the Parent (only with respect to
amendments) and the Agent, as agent for the Investors and the Banks, and then
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given.
 
SECTION 8.    Addresses for Notices.
 
All notices and other communications hereunder shall be in writing (which shall
include facsimile communication), shall be personally delivered, express
couriered, electronically transmitted (in which case receipt shall be confirmed
by telephone and a hard copy shall also be sent by regular mail) or mailed by
registered or certified mail, if to the Agent, at its address at 1301 Avenue of
the Americas, New York, NY 10019, Attention: Joan Flanigan-Clarke, telecopy
number (212) 459-3258, and if to the Parent, at the address set forth under its
name on the signature pages hereof, or, as to any party, at such other address
as shall be designated by such party in a written notice to each other party.
Notices and communications by facsimile shall be effective when sent, and
notices and communications sent by other means shall be effective when received.
 
SECTION 9.    No Waiver; Remedies.
 
No failure on the part of the Agent or any Investor or Bank to exercise, and no
delay in exercising, any right hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise of any right hereunder preclude any other
or further exercise thereof or the exercise of any other right. The remedies
herein provided are cumulative and not exclusive of any remedies provided by
law.
 
SECTION 10.    Continuing Agreement; Assignments under the Receivables
Agreement.
 
This Agreement is a continuing agreement and shall
 
(i)    remain in full force and effect until the later of (x) the payment and
performance in full of the Obligations and the payment of all other amounts
payable under this Agreement and (y) the Facility Termination Date,
 
(ii)    be binding upon the Parent, its successors and assigns and



7



--------------------------------------------------------------------------------

 
(iii)    inure to the benefit of, and be enforceable by, the Agent, the
Investors, the Banks and their respective successors, transferees and assigns.
 
Without limiting the generality of the foregoing clause (iii), any Investor or
Bank may assign all or any of its interest in Receivable Interests under the
Receivables Agreement to any assignee as permitted under the Receivables
Agreement, and such assignee shall thereupon become vested with all the benefits
in respect thereof granted to such Investor or Bank herein or otherwise.
 
SECTION 11.    GOVERNING LAW.
 
THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE CONFLICTS OF LAWS
PRINCIPLES THEREOF OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW, WHICH SHALL APPLY HERETO.



8



--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the Parent has caused this Agreement to be duly executed and
delivered by its officer thereunto duly authorized as of the date first above
written.
 
UNITED RENTALS, INC.
By:
 

--------------------------------------------------------------------------------

   
Name:    Michael J. Nolan
Title:    Assistant Secretary
 
Address:
5 Greenwich Office Park
Greenwich, CT 06830

 



9